DETAILED ACTION
In application filed on 02/24/2020, Claims 17-36 are pending. Claims 17-36 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020, 10/01/2020, 12/10/2020 and 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney J. Brendan McGlew on 06/01/2022.
The application has been amended as follows:
Claim 17 (currently amended): A device for the measurement of breath alcohol, the device comprising a funnel-shaped sample collector, into which a discharged breath sample can be introduced by the test subject via a sample inlet, and wherein the sample collector comprises a collector outlet; 
	a measuring unit; 
	a sensor arranged in the measuring unit, to which at least a part of the breath sample discharged into the sample inlet can be fed and which generates a measured signal based on an alcohol content contained in the breath sample; 
	a control and analysis unit, which determines the alcohol content of the breath sample based on the measured signal; and an output unit, wherein the control and analysis unit sends a result-specific signal to the output unit, which provides information about the breath alcohol content of the breath sample, wherein the sample collector and the sample inlet are configured as a contactless breath sample introduction means for introducing the breath sample into the device without contacting the device, the contactless breath sample introduction means comprising a measured gas duct, a main flow duct extending in the interior of the sample collector and adjoining the sample inlet, the main flow duct receiving a part of the breath sample discharged into the sample inlet, which part of the breath sample acts at least at times on the sensor via the measured gas duct and which opens into a surrounding area in a direction of flow behind the measured gas duct via an outlet of the main flow duct, and wherein at least one additional outflow opening is provided between the sample inlet and the outlet of the main flow duct, such that a part of the breath sample is introduced into the sample inlet, and then emerges through the at least one outflow opening into the surrounding area; through which at least one additional outflow opening another part of the breath sample introduced into the sample inlet is released into the surrounding area.
	wherein the at least one outflow opening is located between the sample inlet and the collector outlet of the sample collector;
	 wherein the sample collector has at least one funnel-shaped retaining element, which protrudes inwardly into the main flow duct, and which produces a nozzle-like guide for the respiratory gas stream in the main flow duct, and is configured to at least partially impede a backflow of the breath sample in the direction of the sample inlet.
Claim 19 (currently amended): A device in accordance with claim 17, wherein: the sample collector has a collector outlet, via which the breath sample discharged into the sample collector is introduced into the measuring unit, in which the sensor is arranged, via the collector outlet and the at least one additional outflow opening is located between the sample inlet and the collector outlet.
Claim 22 (canceled)
Claim 23 (currently amended): A device in accordance with claim [[22]] 17, wherein the retaining element is configured in an area of the sample inlet as a partition enclosing the main flow duct and projecting from an inner wall of the sample collector.

Claim 24 (currently amended):  A device in accordance with claim [[22]] 17, wherein the retaining element comprises at least one fastening element which is configured to non-destructively connect the retaining element to the sample collector and non-destructively detach the retaining element from the sample collector after the connection.
Claim 31 (currently amended): A breathing alcohol measurement device comprising: a sample collector comprising a sample inlet for introducing a breath sample, discharged by a test subject into the sample collector, a sample collector outlet to an environment of the device and a main flow duct within the sample collector connecting the sample inlet to the sample collector outlet; 
	a measuring unit; a sensor arranged in the measuring unit; 
	a measuring gas duct associated with the measuring unit for feeding a portion of the breath sample introduced into the sample collector to the sensor, which produces a measurement signal on the basis of an alcohol content contained in the breath sample, the measuring gas duct having a fluid communication opening with the main flow duct at a location such that a portion of the breath sample introduced into the sample collector that flows out of the sample collector outlet flows past the fluid communication opening; 
	a control and evaluation unit configured to determine the alcohol content of the breath sample based on the measurement signal; and an output unit, the control and evaluation unit further being configured to transmit a result-specific signal to a unit output unit, providing information on the breath alcohol content of the breath sample; and 
	an outflow opening arrangement, between the sample inlet and the outlet, through which a further portion of the breath sample introduced into the sample collector flows into the environment of the device [[.]] ;
	and wherein the sample collector comprises at least one funnel-shaped retaining element, which protrudes inwards into the main flow duct and which is configured to at least partly prevent[[s]] a backflow of the breath sample in the direction of the sample inlet.
Claim 35 (canceled)

Reasons for Allowance
Claims 17-36 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Hok (US20110283770A1) teaches a device for the measurement of breath alcohol, the device comprising:
a funnel-shaped sample collector (Para 0027, Fig. 2, ref. 2, referred to as receptor), into which a discharged breath sample can be introduced by the test subject via a sample inlet (Para 0027, Fig. 2, ref 24, referred to as inlet opening); and wherein the sample collector comprises a collector outlet (See Annotated Fig. 2);
a measuring unit (Para 0026; Fig. 2, ref.1, referred to as hand unit);
a sensor (Para 0036, Fig.2 refs. 21 and 22, referred to as sensor arrangement) arranged (See Fig. 2) in the measuring unit (Para 0026; Fig. 2, ref.1, referred to as hand unit), to which at least a part of the breath sample discharged into the sample inlet can be fed and which generates a measured signal based on an alcohol content contained in the breath sample (Para 0036, a dedicated sensor arrangement 21, 22 is used for identification and detection of presence of the receptor 2; Sensor arrangement is capable of performing this function);
a control and analysis unit (Para 0037; Fig. 2, ref. 18, referred to as microprocessor), which determines the alcohol content of the breath sample based on the measured signal (Para 0037, “microprocessor 18 has capacity to execute analog to digital conversion and to emit control signals to the IR source 10…); and
an output unit (Para 0037, Fig. 2, ref. 15, referred to as display), wherein the control and analysis unit sends a result-specific signal to the output unit (Para 0037, microprocessor 18 has capacity to execute analog to digital conversion and to emit control signals to the IR source 10…and the display 15),which provides information about the breath alcohol content of the breath sample (Para 0037-0038, The display 15 presents information about the results of the analysis), wherein the sample collector and the sample inlet are configured as a contactless breath sample introduction means for introducing the breath sample into the device without contacting the device ( See Para 0029,  The inlet opening 24 of the receptor 2 has …The jet-like air stream from the mouth or nose of the test person with good margin will be received at the inner wall of the receptor 2 …), the contactless breath sample introduction means comprising a measured gas duct (Fig. 2, ref. 4, measuring cell) , a main flow duct (Fig. 2, ref. 25 referred to as tubing) extending in the interior of the sample collector and adjoining the sample inlet (See Fig. 2 arrangement), the main flow duct (Fig. 2, ref. 25 referred to as tubing) receiving a part of the breath sample discharged into the sample inlet (Para 0035, breath transport via tubing 25), which part of the breath sample acts at least at times on the sensor via the measured gas duct and which opens into a surrounding area (Fig. 2, ref. 28, referred to as outlet opening) in a direction of flow behind the measured gas duct via an outlet (referred to as tubing 25, leading to outlet opening 28) of the main flow duct (Para 0036, a dedicated sensor arrangement 21, 22 is used for identification and detection of presence of the receptor 2) , and wherein at least one outflow opening (Para 0043, Fig. 3, ref. 48, referred to as one or several side holes)  provided between the sample inlet (Para 0043; Fig. 3, ref. 47) and the outlet of the main flow duct (Fig. 2, ref. 25 referred to as tubing),such that a part of the breath sample is introduced into the sample inlet, and then emerges through the at least one outflow opening into the surrounding area (Fig. 2, ref. 28, referred to as outlet opening) through which at least one additional outflow opening (the several side holes) another part of the breath sample introduced into the sample inlet is released (See Fig. 3; See Para 0043) into the surrounding area (Fig. 2, ref. 28, referred to as outlet opening; Para 0034, transport of breath…to the outlet opening 28 to ambient air);
wherein the at least one additional outflow opening (Para 0043, Fig. 3, ref. 48, referred to as one or several side holes) is located between the sample inlet (Para 0027, Fig. 2, ref 24, referred to as inlet opening; See Annotated Fig.3) and the collector outlet (See Annotated Fig. 2; Annotated Fig.3, ref. 44, referred to as receiving tube).


    PNG
    media_image1.png
    652
    765
    media_image1.png
    Greyscale

Hok, Annotated Fig. 2


    PNG
    media_image2.png
    955
    794
    media_image2.png
    Greyscale

Hok, Annotated Fig. 3
However, Hok (US20110283770A1) neither teaches nor fairly suggests a device for the measurement of breath alcohol, the device wherein the sample collector has at least one funnel-shaped retaining element, which protrudes inwardly into the main flow duct, and which produces a nozzle-like guide for the respiratory gas stream in the main flow duct, and is configured to at least partially impede a backflow of the breath sample in the direction of the sample inlet (as claimed in Claim 17 and Claim 31).
Therefore Claims 17-36 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 17 and 31. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797